PHILLIPS, Judge.
The decision of the Industrial Commission is correct and we affirm it. Though G.S. 97-85 requires that appeal from an opinion and award of a Deputy Commissioner be taken within 15 days from the date a party is notified of the Deputy Commissioner’s opinion and award; this requirement is based on the presumption that the notice given was correct. G.S. 97-84 requires that when the Commission or one of its deputies determines a dispute before it that a copy of the opinion and award be sent to the parties; this necessarily means a true copy. Since the law permits appeals only from actual rather than supposed decisions, the incorrect notice of a decision that had not been made had no effect on plaintiffs right to appeal from the decision that was made.
Affirmed.
Judges Wells and Cozort concur.